DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-13 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1 and 3 (see Remarks pages 8-11 filed on 05/17/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Tsuchimoto (US 2019/0370623) discloses calibration execution section (calibration module) conveys a label mount by a conveyance pitch set by a conveyance pitch setting section (setting module) based on information including an arrangement state of a plurality of label papers attached to the label mount, and determines a writing position of information to an RFID tag (wireless tag), a wireless output value at the time of writing the information, and a threshold value for discriminating between a response signal from an RFID tag which is a writing target for the wireless output value and a response signal from an RFID tag which is not the writing target. An information writing section (writing module) writes the information at the writing position determined by the calibration execution section according to the wireless output value determined by the calibration execution section, (Para 0014-0099). However, Tsuchimoto does not disclose in the affirmative, “a controller configured to perform a first short-range radio communication to perform at least one of a first data reading operation from the first RFID tag and a first data writing operation to the first RFID tag, and to perform a second short-range radio communication with a second RFID tag mounted on the printing object to perform at least one of a second data reading operation from the second RFID tag and a second data writing operation to the second RFID tag, wherein the controller is configured to perform the first short-range radio communication and the second short-range radio communication using a same antenna.”
Further, the next closest prior art Treue et al (US 2018/0191641) discloses method and a wireless communication device configured to use a first communication protocol for performing a first communication event and a second communication protocol for performing a second communication event, comprising; a first processing unit may be configured to perform the first communication event within a first communication window by the use of the first communication protocol; a second processing unit may be configured to perform the second communication event within a second communication window by the use of the second communication protocol; a wireless communication unit connected to a radio-frequency antenna may be configured to transmit and/or receive a packet wirelessly, and the wireless communication unit is further connected to the second processing unit, the second processing unit may be configured to perform the second communication event of the packet via the wireless communication unit, and the wireless communication unit is further connected to the first processing unit configured to perform the first communication event of the packet via the wireless communication unit. Additionally, the second processing unit or the wireless communication unit may be configured to transmit an event signal to the first processing unit when performing the second communication event or when the wireless communication unit receives a packet, respectively, and the first processing unit is configured to arrange the first communication window (or the first communication event) with respect to the second communication window (or the second communication event) based on the event signal so that the interference between the first communication window and the second communication window is minimized when the first processing unit and the second processing unit performs the first communication event and the second communication event, respectively, (Para 0095-0124). However, Treue et al does not disclose in the affirmative, “a controller configured to perform a first short-range radio communication to perform at least one of a first data reading operation from the first RFID tag and a first data writing operation to the first RFID tag, and to perform a second short-range radio communication with a second RFID tag mounted on the printing object to perform at least one of a second data reading operation from the second RFID tag and a second data writing operation to the second RFID tag, wherein the controller is configured to perform the first short-range radio communication and the second short-range radio communication using a same antenna.”
Finally, the next closest prior art Sugiyama (US 2007/0245913) discloses printer according to the present invention includes a sheet holder, a feed/print mechanism, an RFID reader/writer, and a flexible member including electrically conductive metal. The sheet holder holds a sheet of label paper wound into a roll. The sheet of label paper includes a mount and RFID labels stuck on the mount. Each of the labels includes an IC chip and an antenna connected to the chip. The feed/print mechanism for unwinds the held sheet of label paper, feeds the unwound sheet along the sheet path, and makes prints on the RFID labels of the sheet being fed. The RFID reader/writer writes information on the IC chips of the RFID labels of the sheet being fed along the sheet path. The flexible member extends over the antennas of the RFID labels of the held sheet of label paper and curves in contact with the outer periphery of the held sheet, (Para 0021-0043). However, Sugiyama does not disclose in the affirmative, “a controller configured to perform a first short-range radio communication to perform at least one of a first data reading operation from the first RFID tag and a first data writing operation to the first RFID tag, and to perform a second short-range radio communication with a second RFID tag mounted on the printing object to perform at least one of a second data reading operation from the second RFID tag and a second data writing operation to the second RFID tag, wherein the controller is configured to perform the first short-range radio communication and the second short-range radio communication using a same antenna.”
Therefore, the prior arts Tsuchimoto, Treue et al and Sugiyama alone or in combination do not render obvious in include the claimed feature in the affirmative, “a controller configured to perform a first short-range radio communication to perform at least one of a first data reading operation from the first RFID tag and a first data writing operation to the first RFID tag, and to perform a second short-range radio communication with a second RFID tag mounted on the printing object to perform at least one of a second data reading operation from the second RFID tag and a second data writing operation to the second RFID tag, wherein the controller is configured to perform the first short-range radio communication and the second short-range radio communication using a same antenna.”

Regarding independent claim 3, the closest prior art, Tsuchimoto (US 2019/0370623) discloses calibration execution section (calibration module) conveys a label mount by a conveyance pitch set by a conveyance pitch setting section (setting module) based on information including an arrangement state of a plurality of label papers attached to the label mount, and determines a writing position of information to an RFID tag (wireless tag), a wireless output value at the time of writing the information, and a threshold value for discriminating between a response signal from an RFID tag which is a writing target for the wireless output value and a response signal from an RFID tag which is not the writing target. An information writing section (writing module) writes the information at the writing position determined by the calibration execution section according to the wireless output value determined by the calibration execution section, (Para 0014-0099). However, Tsuchimoto does not disclose in the affirmative, “a controller configured to perform a first short-range radio communication to perform at least one of a first data reading operation from the first RFID tag and a first data writing operation to the first RFID tag, and to perform a second short-range radio communication with a second RFID tag mounted on the printing object to perform at least one of a second data reading operation from the second RFID tag and a second data writing operation to the second RFID tag; a carriage configured to be movable between a first communicating position at which the controller performs the first short-range radio communication and a second communication position at which the controller performs the second short-range radio communication; and a plurality of antennas mounted on the carriage, the antennas being used by the controller to perform the first and second short-range radio communication.”
Further, the next closest prior art Treue et al (US 2018/0191641) discloses method and a wireless communication device configured to use a first communication protocol for performing a first communication event and a second communication protocol for performing a second communication event, comprising; a first processing unit may be configured to perform the first communication event within a first communication window by the use of the first communication protocol; a second processing unit may be configured to perform the second communication event within a second communication window by the use of the second communication protocol; a wireless communication unit connected to a radio-frequency antenna may be configured to transmit and/or receive a packet wirelessly, and the wireless communication unit is further connected to the second processing unit, the second processing unit may be configured to perform the second communication event of the packet via the wireless communication unit, and the wireless communication unit is further connected to the first processing unit configured to perform the first communication event of the packet via the wireless communication unit. Additionally, the second processing unit or the wireless communication unit may be configured to transmit an event signal to the first processing unit when performing the second communication event or when the wireless communication unit receives a packet, respectively, and the first processing unit is configured to arrange the first communication window (or the first communication event) with respect to the second communication window (or the second communication event) based on the event signal so that the interference between the first communication window and the second communication window is minimized when the first processing unit and the second processing unit performs the first communication event and the second communication event, respectively, (Para 0095-0124). However, Treue et al does not disclose in the affirmative, “a controller configured to perform a first short-range radio communication to perform at least one of a first data reading operation from the first RFID tag and a first data writing operation to the first RFID tag, and to perform a second short-range radio communication with a second RFID tag mounted on the printing object to perform at least one of a second data reading operation from the second RFID tag and a second data writing operation to the second RFID tag; a carriage configured to be movable between a first communicating position at which the controller performs the first short-range radio communication and a second communication position at which the controller performs the second short-range radio communication; and a plurality of antennas mounted on the carriage, the antennas being used by the controller to perform the first and second short-range radio communication.”
Finally, the next closest prior art Sugiyama (US 2007/0245913) discloses printer according to the present invention includes a sheet holder, a feed/print mechanism, an RFID reader/writer, and a flexible member including electrically conductive metal. The sheet holder holds a sheet of label paper wound into a roll. The sheet of label paper includes a mount and RFID labels stuck on the mount. Each of the labels includes an IC chip and an antenna connected to the chip. The feed/print mechanism for unwinds the held sheet of label paper, feeds the unwound sheet along the sheet path, and makes prints on the RFID labels of the sheet being fed. The RFID reader/writer writes information on the IC chips of the RFID labels of the sheet being fed along the sheet path. The flexible member extends over the antennas of the RFID labels of the held sheet of label paper and curves in contact with the outer periphery of the held sheet, (Para 0021-0043). However, Sugiyama does not disclose in the affirmative, “a controller configured to perform a first short-range radio communication to perform at least one of a first data reading operation from the first RFID tag and a first data writing operation to the first RFID tag, and to perform a second short-range radio communication with a second RFID tag mounted on the printing object to perform at least one of a second data reading operation from the second RFID tag and a second data writing operation to the second RFID tag; a carriage configured to be movable between a first communicating position at which the controller performs the first short-range radio communication and a second communication position at which the controller performs the second short-range radio communication; and a plurality of antennas mounted on the carriage, the antennas being used by the controller to perform the first and second short-range radio communication.”
Therefore, the prior arts Tsuchimoto, Treue et al and Sugiyama alone or in combination do not render obvious in include the claimed feature in the affirmative, “a controller configured to perform a first short-range radio communication to perform at least one of a first data reading operation from the first RFID tag and a first data writing operation to the first RFID tag, and to perform a second short-range radio communication with a second RFID tag mounted on the printing object to perform at least one of a second data reading operation from the second RFID tag and a second data writing operation to the second RFID tag; a carriage configured to be movable between a first communicating position at which the controller performs the first short-range radio communication and a second communication position at which the controller performs the second short-range radio communication; and a plurality of antennas mounted on the carriage, the antennas being used by the controller to perform the first and second short-range radio communication.”

Dependent claims 2 and 4-13 are allowed because of their dependency to claims 1 and 3 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677